Citation Nr: 0814925	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-25 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for residuals of left 
foot fractured metatarsal heads, second, third, and fourth 
toes.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel

INTRODUCTION

The veteran had active service from February 1991 to February 
1994 and five years, eleven months, and twenty nine days of 
unverified prior active service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that a review of the claim files reflects 
that the veteran has raised an inferred claim of entitlement 
to service connection for left foot peripheral neuropathy, to 
include as secondary to service-connected residuals of left 
foot fractured metatarsal heads, second, third, and fourth 
toes.  As this issue has not been developed for appellate 
review, it is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected residuals of left foot 
fractured metatarsal heads, secondary, third, and fourth 
toes, is manifested by pain, resulting in moderate 
disability.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation, but no higher, for 
the service-connected residuals of left foot fractured 
metatarsal heads, second, third, and fourth toes, have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.71a, Diagnostic Code 5284 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

VA issued VCAA notice letters in August 2004 and March 2006 
from the agency of original jurisdiction (AOJ) to the 
appellant that informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence, and requested that he submit any 
evidence in his possession pertaining to the claim.  The 
March 2006 letter also informed the veteran of the law 
pertaining to assignment of a disability rating and/or 
effective date in the event of an award of benefits.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudice.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  The June 2006 Statement of the Case included such 
information, and included a description of the rating formula 
for all possible schedular ratings under that diagnostic 
code.  

The March 2006 notice informed the veteran of the type of 
evidence necessary to achieve a higher evaluation.  Moreover, 
although the March 2006 above notice did not set forth the 
relevant diagnostic codes (DC) for the disability at issue, 
this is found to be harmless error.  As stated above, the 
June 2006 statement of the case included such information, 
and included a description of the rating formula for all 
possible schedular ratings under those diagnostic codes.  As 
such, the failure to include such notice in the VCAA notice 
letters did not prejudice the veteran here as he has been 
fully informed of what type of evidence needed to achieve a 
higher schedular evaluation for the service-connected 
disability on appeal

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notice was 
issued after the AOJ decision that is the basis of this 
appeal.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Moreover, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, although complete notice was not 
provided to the appellant until after the initial 
adjudication, the appellant has not been prejudiced thereby 
and the actions taken by VA have essentially cured the error 
in the timing of notice.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and reports of VA examination.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has 


not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2007). 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). Nevertheless, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  See, Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

 Although the regulations do not give past medical reports 
precedence over current findings, the Board is to consider 
the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2006); Esteban v. Brown, 6 Vet. App 259 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. § 4.45 
(2007).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5284 provides for a 10 percent rating for 
moderate foot injury, a 20 percent rating for moderately 
severe foot injury and a 30 percent rating for severe foot 
injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

As a general matter, the Board observes that the words 
"slight," "moderate," and "severe" as used in the various 
diagnostic codes are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2007).

Legal Analysis

The veteran asserts that an increased evaluation is warranted 
for his service-connected residuals of left foot fractured 
metatarsal heads, second, third, and fourth toes.  At the 
outset, the Board notes that the veteran filed his claim for 
an increased evaluation for his service-connected disability 
on July 2, 2004.  Therefore, the rating period for 
consideration on appeal begins July 2, 2003, one year prior 
to the date of receipt of the claim upon which the October 
2005 Notice of Disagreement was based.  38 C.F.R. 
§ 3.400(o)(2).

The veteran's symptomology is currently assigned a 
noncompensable evaluation under 38 C.F.R. § 4.72, Diagnostic 
Code 5284 pertaining to other foot injuries.  In order to 
achieve the next higher, 10 percent evaluation, the veteran's 
symptomology must be moderate in nature.

The record reflects that the veteran's left foot was examined 
for compensation and pension purposes in July 2005 and August 
2007.  On VA examination in July 2005, the veteran reported 
that he experienced pain in his left foot if he stubbed his 
toes or if he was going downstairs and happened to hit a 
riser with his foot.  He also stated that when he walked 
barefoot, he noticed pain beneath the metatarsal head region 
of his left foot, but that his walking distance was not 
particularly limited by his foot, but rather was limited by 
his right knee.  However, he also indicated that he 
experienced sharp pains between the first and the second 
toes, and that there was swelling during the course of the 
day, which decreased in the morning.   The veteran also 
indicated that the range of motion of his great toe seemed 
limited, but that it was not limited because of repetitive 
use or affected by pain, fatigability, or incoordination.  He 
also had no complaints regarding lack of motion of the lesser 
toes of his left foot and no complaints of changes in the 
ranges of motion involving the fourth toe, which had been 
subject to surgery.

On physical examination, the examiner reported that the range 
of motion of the veteran's lesser toes was normal, with no 
evidence of hammertoes or claw toes.  He further indicated 
that the plantar surface of the veteran's left foot was 
normal, with no callosities or specific areas of tenderness 
palpated and there was no tenderness along the plantar 
fascia.  The examiner also reported that the range of motion 
of the metatarsophalangeal joint of the great toe was 15 
degrees of dorsiflexion and 30 degrees of plantar flexion, 
which was normal.  He also indicated that there was no 
swelling of the left great toe.  Finally, the examiner noted 
that the veteran was able to heel-walk in a normal manner, 
but tiptoe walking could not be done according to the veteran 
because of pain in the left great toe.

On VA examination in August 2007, the veteran reported that 
he experienced pain on his left foot on a daily basis, with 
and without weightbearing, but certainly worse with 
weightbearing.  According to he veteran, such pain limited 
his walking and that he estimated his walking distance was 
one-half of a mile.  The veteran, who indicated that his only 
treatment for his foot was off the shelf orthopedic shoes 
with extra cushion, also indicated that his foot did not 
affect his employment because he had been unemployed since 
2001.  However, he did state that it affected his activities 
of daily living because he avoided any activity that required 
prolonged standing or walking, including camping and 
canoeing.  

On physical examination, the examiner reported that the 
veteran walked with a mild limp favoring the right lower 
extremity using a straight cane in his right hand and that by 
his history he also had significant problems with his right 
knee.  The examiner also indicated that on the veteran's left 
foot there was some mild tenderness upon upward pressure on 
the plantar surface of the fourth metatarsal head and that 
his toes appeared to be normally aligned.  He was able to 
flex and extend his toes fairly equally, his arches and heel 
were intact and nontender, and his Achilles tendon lined 
symmetrically over the calcaneus.  The veteran's circulatory 
system was normal.  X-rays of the veteran's left foot showed 
no fracture, dislocation, or arthritic change.

In weighing the clinical evidence of record, the Board 
concludes that the veteran's right foot symptomology more 
nearly approximates the criteria for a higher, 10 percent 
evaluation under Diagnostic Code 5284, which is assigned for 
moderate symptomology.  In this regard, the Board 
acknowledges that clinical evidence of record does not 
demonstrate that the veteran's left foot, including the 
second, third, and fourth toes, displays limitation of motion 
or altered gait.   However, on VA examination in July 2005 
and August 2007, the veteran reported that he experienced 
pain in his left feet and toes, including while tiptoe 
walking, walking barefoot, and while walking down stairs.  
Also, on VA examination in August 2007, the veteran indicated 
that such pain occurred on a daily basis, limited his 
walking, and restricted any activity of daily living that 
required prolonged standing or walking.   The August 2007 
examiner also indicated that the veteran's fourth metatarsal 
head was tender.

Thus, based on the clinical findings of record and with 
resolution of doubt in the veteran's favor, the Board finds 
that competent evidence of record supports a finding for an 
increased evaluation, from noncompensable to 10 percent 
disabling, for residuals of left foot fractured metatarsal 
heads, second, third, and fourth toes under 38 C.F.R. § 
4.71a, Diagnostic Code 5284.  See also 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, the Board finds that an evaluation greater than 10 
percent is not warranted as the clinical evidence of record 
which does not demonstrate limitation of motion altered gait, 
or any other objective symptomology that may be reflective of 
the moderately severe symptomology that is required to award 
a 20 percent evaluation.

Therefore, in light of the clinical findings of record, the 
Board finds that the 10 percent disability evaluation granted 
in this decision will adequately compensate the veteran for 
any pain and functional loss he may experience when using his 
left foot.  The Board has resolved all reasonable doubt in 
the veteran's favor and has considered whether a higher 
evaluation can be granted under other potentially applicable 
diagnostic codes.  However, the preponderance of the evidence 
is against assignment of a higher evaluation.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.


ORDER

Entitlement to an evaluation of 10 percent, but not higher, 
for residuals of left foot fractured metatarsal heads, 
second, third, and fourth toes is granted, subject to the 
applicable law governing the award of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


